Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 30, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162730(54)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
                                                                                                                     Justices
            Plaintiff-Appellee,
                                                                    SC: 162730
  v                                                                 COA: 350273
                                                                    Kent CC: 19-001415-FC
  STEVE PATRICK BURRESS,
             Defendant-Appellant.
  _____________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file a pro per
  supplement to the application for leave to appeal is GRANTED. The pro per supplement
  submitted on March 16, 2021, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 30, 2021

                                                                              Clerk